Citation Nr: 1011766	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-29 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected left groin strain, claimed as a left hip and left 
knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to 
September 2004. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, inter alia, continued the 10 
percent disability evaluation for service-connected left 
groin strain, claimed as a left hip and left knee injury.

In January 2010, the Veteran presented testimony in 
Washington, D.C. before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript has been associated with the 
claims folder. 

During the January 2010 hearing, the Veteran's representative 
raised the issue of whether the February 1, 2005, rating 
decision granting service connection for left groin contained 
clear and unmistakable error.  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran was last afforded an examination for her 
disability in December 2005 and during her January 2010 
hearing, she indicated that her disability had changed since 
that examination.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Additionally, the record is unclear as 
to the nature of the Veteran's current disability (i.e. 
whether she has a disability of the left knee, left hip, or 
left knee and left hip).  Therefore, a contemporaneous 
examination of the Veteran's left groin disability is 
necessary to accurately assess her disability picture.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should afford the Veteran an 
examination to determine the current 
level of severity of her left groin 
strain disability.  The claims folder and 
a copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed and 
the examination report should comply with 
all AMIE protocols for rating knee and 
hip disabilities.

The examiner should also specifically 
determine whether the Veteran's service-
connected groin disability manifests in:
a.	the left knee, 
b.	the left hip, or
c.	the left knee and left hip

All indicated studies, including X-ray 
and range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain. To the extent 
possible, the examiner should assess the 
degree of severity of any pain.

Tests of joint movement against varying 
resistance should be performed. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability to 
work.

The supporting rationale for all opinions 
expressed must be provided.

2.  Then, after ensuring any other 
necessary development has been completed, 
the AMC should readjudicate the Veteran's 
claim.  If action remains adverse to the 
Veteran, provide her and her 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until she is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



